Citation Nr: 0203621	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $1,191.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  The veteran died in April 1998, and the appellant is 
the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The appellant was overpaid VA death pension benefits in 
the amount of $1,191.00 due to her failure to supply a 
completed Eligibility Verification Report (EVR).

3.  Notwithstanding the appellant's fault in creating the 
overpayment of VA death pension benefits, recovery of the 
indebtedness would result in severe financial hardship to 
her.   


CONCLUSIONS OF LAW

1.  The overpayment of VA death pension benefits in the 
amount of $1,191.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 C.F.R. 
§ 3.660(a) (2001).  

2.  Recovery of the overpayment of VA death pension benefits 
in the amount of $1,191.00 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The appellant was notified of the 
evidence required for a grant of her claim by a March 2000 
decision of the Committee on Waivers and Compromises at the 
RO (hereinafter Committee) and a May 2000 statement of the 
case.  The Board concludes that the discussion therein 
adequately informed the appellant of the information and 
evidence needed to substantiate her claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include information considering the appellant's 
financial status, has been obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, particularly in light of 
the fact that the appellant's claim will be allowed, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the appellant in this case.  Thus, the Board finds 
that further development is not warranted. 

II. Factual Background

Generally, a person in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his or 
her entitlement to receive pension benefits or the rate of 
those benefits.  Such notice must be furnished when the 
recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2001).  

Following the veteran's death, the appellant filed an 
application for VA death benefits in April 1998, and death 
pension was ultimately authorized by VA, effective from May 
1, 1998.  On the application for benefits, the appellant 
reported having no monthly income.  She also indicated that 
she had applied for or was in receipt of Social Security 
benefits, but did not specify the amount of such benefits.  
She did indicate on the application that she would report the 
amount of her Social Security award in the near future.  

In a June 1998 statement, the appellant reported receiving 
$418.80 in Social Security benefits in May and June 1998 and 
a "back payment" of such benefits in the amount of $221.00 
in June 1998.  She also said she anticipated receipt of 
$427.80 beginning in July 1998.  Attached to this statement 
was a notice from the Social Security Administration dated in 
June 1998 indicating that the appellant would be receiving a 
check for $221.00 for money due through May 1998, and that 
her next scheduled payment for the month of June in the 
amount of $384.00 would be received in July 1998.  
Thereafter, this letter informed the appellant she would 
receive $384.00 each month. 

In September 1998, the appellant submitted a statement 
indicating that she was entitled to increased Social Security 
Benefits.  She attached a letter from the Social Security 
Administration indicating that her monthly benefit was 
$529.00 effective from April 1998.  She also indicated in 
this statement that she had received $735.00 in a "back 
payment" of Social Security benefits in August 1998.  By 
letter dated in October 1998, the appellant was notified that 
her VA pension benefit had been adjusted based on this 
increase in Social Security income, and an October 1998 
letter from the VA Debt Management Center notified the 
appellant that she owed the VA an overpayment of $101.00.  
The appellant reported in an October 1998 statement that she 
had enclosed a check in the amount of this overpayment, and 
stated that she did not complete the Financial Status Report 
mailed to her by VA because she had no change in income from 
what she reported in April 1998. 

In November 1999, the appellant was notified by letter from 
the VA Debt Management Center that she owed the VA an 
overpayment of $1,191.00.  The overpayment was said in the 
March 2000 Committee decision to have been the result of the 
failure of the appellant to return an EVR report sent to her 
in September 1998.  This decision found no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
The Committee indicated that the appellant's pension award 
had been terminated effective from March 1, 1999, but that 
the appellant still failed to complete an EVR or inquire why 
her benefits were terminated.  The award was terminated 
effective from May 1, 1998, by action undertaken in October 
1999, resulting in the overpayment in question of $1,191.00.  
It was also indicated that another EVR was mailed to the 
appellant in October 1999, but that she again failed to 
complete this report.  

In requesting waiver of the overpayment in question, the 
appellant in January 2000 indicated that she had not received 
the EVR until after she was notified of the overpayment of 
$1,191.00.  She also said that recovery of this overpayment 
would result in financial hardship, as monthly expenses were 
reported at that time as $935.00 and monthly income was 
reported to be $645.00.  Assets were said to include 
$25,000.00 of cash in the bank. The Committee noted the 
$25,000.00 of cash, and found that the recovery of the debt 
would thus not result in financial hardship.  However, in 
subsequent statements, the appellant indicated that this 
$25,000.00 is a certificate of deposit that is part of her 
husband's estate which must be split among her four children.  
She also reported that she must take care of a disabled son 
who has a lot of medical and other expenses.   


III.  Analysis

The appellant has not contested the amount of the overpayment 
in question, but contends that she did not receive the EVRs 
in question.  There is a presumption of regularity that 
applies to the official acts of VA employees, and the 
appellant's bare assertions concerning alleged failures by VA 
officials to properly assist her are insufficient to overcome 
this presumption.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In light of this fact, the Board must conclude the 
appellant was in receipt of the EVRs in question, and that 
the overpayment of VA death pension in question was solely 
the consequence of the appellant's own action and thus 
properly created.  See id, 38 C.F.R. § 3.660(a)(1) (2001).

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness from the payee who received the 
benefit would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.963(a) (2001).  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2001).  

The evidence of record indicates that the appellant is 
approaching 80 years of age, and her monthly expenses exceed 
monthly income by almost $300.00.  She also contends that she 
is responsible for a disabled son.  Given these 
circumstances, the Board concludes that, while the appellant 
was at fault in the creation of the overpayment of VA death 
pension in question, recovery of the overpayment would result 
in severe financial hardship to the appellant.  In this 
regard, the Board has considered the appellant's argument 
concerning the $25,000 she listed as an asset in January 
2000; namely, that this represents a certificate of deposit 
that must be dividend among her children as it is part of her 
husband's estate.  While the record does not contain proof of 
this assertion, the Board has construed all doubt in this 
regard in favor of the appellant in light of her financial 
situation.  

Also weighed in favor of the appellant is that fact that her 
actions have not represented a pattern of failing to properly 
notify VA of her financial status.  In this regard, she has, 
as indicated above, informed the VA on more than one occasion 
of her Social Security Award and adjustments thereto.  
Moreover, the appellant did promptly reimburse the VA for the 
prior overpayment of $101.00.  In short, and upon application 
of the aforementioned authorities to the instant appeal, the 
Board concludes that recovery of the overpayment from the 
appellant would be against equity and good conscience.  
Accordingly, a waiver of recovery of the overpayment of VA 
death pension benefits in the amount of $1,191.00 of will be 
granted.   

ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $1,191.00 is 
granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

